                Case 19-11739-LSS              Doc 221        Filed 09/09/19         Page 1 of 19



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)



                 NOTICE OF AGENDA OF MATTERS SCHEDULED
         FOR HEARING ON SEPTEMBER 11, 2019 AT 11:00 A.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

           Any party participating telephonically should make arrangements through
              CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
               no later than 12:00 p.m., one (1) business day before the hearing.

RESOLVED MATTERS

1.        Interim Compensation Motion – Debtors’ Motion for an Administrative Order
          Establishing Procedure for Interim Compensation and Reimbursement of Expenses of
          Professionals [Filed: 8/15/19] (Docket No. 106).

          Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
          September 5, 2019 at 4:00 p.m. for the United States Trustee (the “UST”) and the Official
          Committee of Unsecured Creditors (the “Committee”).

          Responses Received: None.

          Related Documents:

          a)      Certification of No Objection Regarding Debtors’ Motion for an Administrative
                  Order Establishing Procedure for Interim Compensation and Reimbursement of
                  Expenses of Professionals [Filed: 9/5/19] (Docket No. 187).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.



DOCS_DE:225191.1 39566/002
                Case 19-11739-LSS        Doc 221      Filed 09/09/19    Page 2 of 19



        b)       [Signed] Order Establishing Procedure for Interim Compensation and
                 Reimbursement of Expenses of Professionals [Filed: 9/6/19] (Docket No. 198).

        Status: The order has been entered. No hearing is necessary.

2.      Schedules/SOFAs Extension Motion – Debtors’ Motion for Entry of an Order (I)
        Extending Time to File Schedules of Assets and Liabilities, Schedules of Executory
        Contracts and Unexpired Leases, and Statements of Financial Affairs, and (II) Granting
        Related Relief [Filed: 8/15/19] (Docket No. 108).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)       Certification of No Objection Regarding Debtors’ Motion for Entry of an Order
                 (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of
                 Executory Contracts and Unexpired Leases, and Statements of Financial Affairs,
                 and (II) Granting Related Relief [Filed: 9/5/19] (Docket No. 188).

        b)       [Signed] Order (I) Extending Time to File Schedules of Assets and Liabilities,
                 Schedules of Executory Contracts and Unexpired Leases, and Statements of
                 Financial Affairs, and (II) Granting Related Relief [Filed: 9/6/19] (Docket No.
                 199).

        Status: The order has been entered. No hearing is necessary.

3.      9019 Motion with Universal – Debtors’ Motion Pursuant to Sections 105(a) and 363(b)
        of the Bankruptcy Code and Bankruptcy Rule 9019 for an Order Approving Revised
        Critical Vendor Agreement Between Debtors and Universal Film Exchanges LLC [Filed:
        8/21/19] (Docket No. 128).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)       Certification of No Objection Regarding Debtors’ Motion Pursuant to Sections
                 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 for an
                 Order Approving Revised Critical Vendor Agreement Between Debtors and
                 Universal Film Exchanges LLC [Filed: 9/5/19] (Docket No. 189).




                                                  2
DOCS_DE:225191.1 39566/002
                Case 19-11739-LSS       Doc 221      Filed 09/09/19    Page 3 of 19



        b)       [Signed] Order Approving Debtors’ Motion Pursuant to Sections 105(a) and
                 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 for an Order
                 Approving Revised Critical Vendor Agreement Between Debtors and Universal
                 Film Exchanges LLC [Filed: 9/6/19] (Docket No. 201).

        Status: The order has been entered. No hearing is necessary.

4.      Supplemental Wage Motion – Supplement to Motion for Entry of Order (I) Authorizing
        Debtors to (A) Pay and Honor Prepetition Compensation, Reimbursable Business
        Expenses, and Employee Benefit Obligations, and (B) Maintain and Continue Certain
        Compensation and Benefit Programs Postpetition; and (II) Granting Related Relief
        [Filed: 8/28/19] (Docket No. 156).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)       Certification of No Objection Regarding Supplement to Motion for Entry of
                 Order (I) Authorizing Debtors to (A) Pay and Honor Prepetition Compensation,
                 Reimbursable Business Expenses, and Employee Benefit Obligations, and (B)
                 Maintain and Continue Certain Compensation and Benefit Programs Postpetition;
                 and (II) Granting Related Relief [Filed: 9/5/19] (Docket No. 190).

        b)       [Signed] Supplemental Order (I) Authorizing Debtors to (A) Pay and Honor
                 Prepetition Compensation, Reimbursable Business Expenses, and Employee
                 Benefit Obligations, and (B) Maintain and Continue Certain Compensation and
                 Benefit Programs Postpetition; and (II) Granting Related Relief [Filed: 9/6/19]
                 (Docket No. 202).

        Status: The order has been entered. No hearing is necessary.

5.      Equity Trading/NOL Motion – Debtors’ Motion for Entry of an Order (I) Approving
        Notification and Hearing Procedures for Certain Transfers of and Declarations of
        Worthlessness with Respect to Common Stock and (II) Granting Related Relief [Filed:
        8/28/19] (Docket No. 159).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Informal comments from the UST.




                                                 3
DOCS_DE:225191.1 39566/002
                Case 19-11739-LSS       Doc 221      Filed 09/09/19    Page 4 of 19



        Related Documents:

        a)       Certification of Counsel Regarding Debtors’ Motion for Entry of an Order (I)
                 Approving Notification and Hearing Procedures for Certain Transfers of and
                 Declarations of Worthlessness with Respect to Common Stock and (II) Granting
                 Related Relief [Filed: 9/6/19] (Docket No. 193).

        b)       [Signed] Order (I) Approving Notification and Hearing Procedures for Certain
                 Transfers of and Declarations of Worthlessness with Respect to Common Stock
                 and (II) Granting Related Relief [Filed: 9/6/19] (Docket No. 203).

        Status: The order has been entered. No hearing is necessary.

MATTERS FOR WHICH CNOS/COS HAVE BEEN FILED

6.      Tax Motion – Debtors’ Motion Pursuant to Sections 105(a), 507(a)(8), and 541(d) of the
        Bankruptcy Code for an Order Authorizing the Payment of Prepetition Sales, Franchise
        Taxes and Similar Taxes and Fees [Filed: 8/5/19] (Docket No. 8).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)       [Signed] Interim Order Pursuant to Sections 105(a), 507(a)(8), and 541(d) of the
                 Bankruptcy Code (I) Authorizing the Payment of Prepetition Sales, Franchise and
                 Other Similar Taxes and Fees [Filed: 8/8/19] (Docket No. 74).

        b)       Notice of Entry of Interim Order Interim Order Pursuant to Sections 105(a),
                 507(a)(8), and 541(d) of the Bankruptcy Code (I) Authorizing the Payment of
                 Prepetition Sales, Franchise and Other Similar Taxes and Fees [Filed: 8/8/19]
                 (Docket No. 78).

        c)       Certification of No Objection Regarding Debtors’ Motion Pursuant to Sections
                 105(a), 507(a)(8), and 541(d) of the Bankruptcy Code for an Order Authorizing
                 the Payment of Prepetition Sales, Franchise Taxes and Similar Taxes and Fees
                 [Filed: 9/6/19] (Docket No. 207).

        Status: A certification of no objection has been filed. The Debtors request entry of the
        order attached to the certification of no objection. No hearing is necessary unless the
        Court has any questions.

7.      Customer Programs Motion – Motion of Debtors for Entry of an Order (I) Authorizing
        Debtors to Honor Certain Prepetition Customer Programs in the Ordinary Course of
        Business; and (II) Granting Certain Related Relief [Filed: 8/5/19] (Docket No. 9).

                                                 4
DOCS_DE:225191.1 39566/002
                Case 19-11739-LSS       Doc 221      Filed 09/09/19   Page 5 of 19



        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)       [Signed] Interim Order (I) Authorizing Debtors to Honor Certain Prepetition
                 Customer Programs in the Ordinary Course of Business; and (II) Granting Certain
                 Related Relief [Filed: 8/8/19] (Docket No. 72).

        b)       Notice of Entry of Interim Order (I) Authorizing Debtors to Honor Certain
                 Prepetition Customer Programs in the Ordinary Course of Business; and (II)
                 Granting Certain Related Relief [Filed: 8/8/19] (Docket No. 79).

        c)       Certification of No Objection Regarding Motion of Debtors for Entry of an Order
                 (I) Authorizing Debtors to Honor Certain Prepetition Customer Programs in the
                 Ordinary Course of Business; and (II) Granting Certain Related Relief [Filed:
                 9/6/19] (Docket No. 207).

        Status: A certification of no objection has been filed. The Debtors request entry of the
        order attached to the certification of no objection. No hearing is necessary unless the
        Court has any questions.

8.      Cash Management Motion – Debtors’ Motion for Order Under Sections 105, 345, 363,
        364, 503, 1107 and 1108 of the Bankruptcy Code Authorizing (I) Maintenance of
        Existing Bank Accounts; (II) Continuance of Existing Cash Management System, Bank
        Accounts, Checks and Related Forms; (III) Continued Performance of Intercompany
        Transactions; (IV) Limited Waiver of Section 345(b) Deposit and Investment
        Requirements and (V) Granting Related Relief [Filed: 8/5/19] (Docket No. 10).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)       [Signed] Interim Order Under Sections 105, 345, 363, 364, 503, 1107 and 1108 of
                 the Bankruptcy Code Authorizing (I) Maintenance of Existing Bank Accounts;
                 (II) Continuance of Existing Cash Management System, Bank Accounts, Checks
                 and Related Forms; (III) Continued Performance of Intercompany Transactions;
                 (IV) Limited Waiver of Section 345(b) Deposit and Investment Requirements and
                 (V) Granting Related Relief [Filed: 8/6/19] (Docket No. 46).

        b)       Notice of Entry of Interim Order Under Sections 105, 345, 363, 364, 503, 1107
                 and 1108 of the Bankruptcy Code Authorizing (I) Maintenance of Existing Bank
                 Accounts; (II) Continuance of Existing Cash Management System, Bank

                                                 5
DOCS_DE:225191.1 39566/002
                Case 19-11739-LSS       Doc 221      Filed 09/09/19   Page 6 of 19



                 Accounts, Checks and Related Forms; (III) Continued Performance of
                 Intercompany Transactions; (IV) Limited Waiver of Section 345(b) Deposit and
                 Investment Requirements and (V) Granting Related Relief [Filed: 8/7/19] (Docket
                 No. 62).

        c)       Certification of No Objection Regarding Debtors’ Motion for Order Under
                 Sections 105, 345, 363, 364, 503, 1107 and 1108 of the Bankruptcy Code
                 Authorizing (I) Maintenance of Existing Bank Accounts; (II) Continuance of
                 Existing Cash Management System, Bank Accounts, Checks and Related Forms;
                 (III) Continued Performance of Intercompany Transactions; (IV) Limited Waiver
                 of Section 345(b) Deposit and Investment Requirements and (V) Granting Related
                 Relief [Filed: 9/6/19] (Docket No. 208).

        Status: A certification of no objection has been filed. The Debtors request entry of the
        order attached to the certification of no objection. No hearing is necessary unless the
        Court has any questions.

9.      Insurance Motion – Motion of the Debtors for Order (A) Authorizing the Debtors to (I)
        Maintain and Renew Existing Insurance Policies; (II) Continue Insurance Premium
        Financing Programs; (III) Pay Insurance Premium Financing Obligations Arising
        Thereunder; and (B) Authorizing Financial Institutions to Honor All Obligations Related
        Thereto [Filed: 8/5/19] (Docket No. 12).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)      [Signed] Interim Order (A) Authorizing the Debtors to (I) Maintain And Renew
                Existing Insurance Policies; (II) Continue Insurance Premium Financing Programs;
                (III) Pay Insurance Premium Financing Obligations Arising Thereunder; and (B)
                Authorizing Financial Institutions to Honor All Obligations Related Thereto
                [Filed: 8/6/19] (Docket No. 47).

        b)       Notice of Entry of Interim Order (A) Authorizing the Debtors to (I) Maintain and
                 Renew Existing Insurance Policies; (II) Continue Insurance Premium Financing
                 Programs; (III) Pay Insurance Premium Financing Obligations Arising
                 Thereunder; and (B) Authorizing Financial Institutions to Honor All Obligations
                 Related Thereto [Filed: 8/7/19] (Docket No. 64).

        c)       Certification of No Objection Regarding Motion of the Debtors for Order (A)
                 Authorizing the Debtors to (I) Maintain and Renew Existing Insurance Policies;
                 (II) Continue Insurance Premium Financing Programs; (III) Pay Insurance
                 Premium Financing Obligations Arising Thereunder; and (B) Authorizing



                                                 6
DOCS_DE:225191.1 39566/002
                Case 19-11739-LSS        Doc 221      Filed 09/09/19   Page 7 of 19



                 Financial Institutions to Honor All Obligations Related Thereto [Filed: 9/6/19]
                 (Docket No. 209).

        Status: A certification of no objection has been filed. The Debtors request entry of the
        order attached to the certification of no objection. No hearing is necessary unless the
        Court has any questions.

10.     PACA/PASA Motion – Motion for Entry of Order (I) Authorizing the Debtors to Pay
        Certain Prepetition Claims Arising Under (A) the Perishable Agricultural Commodities
        Act and (B) the Packers and Stockyards Act, and (II) Granting Certain Related Relief
        Thereto [Filed: 8/5/19] (Docket No. 13).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)       [Signed] Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition
                 Claims Arising Under (A) the Perishable Agricultural Commodities Act and (B)
                 the Packers and Stockyards Act, and (II) Granting Certain Related Relief [Filed:
                 8/8/19] (Docket No. 75).

        b)       Notice of Entry of Interim Order (I) Authorizing the Debtors to Pay Certain
                 Prepetition Claims Arising Under (A) the Perishable Agricultural Commodities
                 Act and (B) the Packers and Stockyards Act, and (II) Granting Certain Related
                 Relief [Filed: 8/8/19] (Docket No. 80).

        c)       [Signed] Interim Order Authorizing: (A) Increase to Interim Critical Vendor Cap
                 and Interim PACA/PASA Cap; and (B) Granting Related Relief [Filed: 8/22/19]
                 (Docket No. 137).

        d)       Certification of No Objection Regarding Motion for Entry of Order (I)
                 Authorizing the Debtors to Pay Certain Prepetition Claims Arising Under (A) the
                 Perishable Agricultural Commodities Act and (B) the Packers and Stockyards
                 Act, and (II) Granting Certain Related Relief Thereto [Filed: 9/6/19] (Docket No.
                 210).

        Status: A certification of no objection has been filed. The Debtors request entry of the
        order attached to the certification of no objection. No hearing is necessary unless the
        Court has any questions.

11.     Critical Vendor Motion – Debtors’ Motion for Entry of an Order (A) Authorizing
        Debtors to Pay Prepetition Claims of Critical Vendors and (B) Granting Related Relief
        [Filed: 8/5/19] (Docket No. 14).


                                                  7
DOCS_DE:225191.1 39566/002
                Case 19-11739-LSS       Doc 221      Filed 09/09/19    Page 8 of 19



        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received: None.

        Related Documents:

        a)       [Signed] Interim Order (A) Authorizing Debtors to Pay Prepetition Claims of
                 Critical Vendors and (B) Granting Related Relief [Filed: 8/8/19] (Docket No. 76).

        b)       Notice of Entry of Interim Order (A) Authorizing Debtors to Pay Prepetition
                 Claims of Critical Vendors and (B) Granting Related Relief [Filed: 8/8/19]
                 (Docket No. 81).

        c)       [Signed] Interim Order Authorizing: (A) Increase to Interim Critical Vendor Cap
                 and Interim PACA/PASA Cap; and (B) Granting Related Relief [Filed: 8/22/19]
                 (Docket No. 137).

        d)       Certification of No Objection Regarding Debtors’ Motion for Entry of an Order
                 (A) Authorizing Debtors to Pay Prepetition Claims of Critical Vendors and (B)
                 Granting Related Relief [Filed: 9/6/19] (Docket No. 211).

        Status: A certification of no objection has been filed. The Debtors request entry of the
        order attached to the certification of no objection. No hearing is necessary unless the
        Court has any questions.

12.     PSZ&J Retention Application – Debtors’ Application Pursuant to Section 327(a) of the
        Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local
        Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP
        as Counsel for the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date
        [Filed: 8/15/19] (Docket No. 109).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Informal comments from the UST.

        Related Documents:

        a)       Certification of No Objection Regarding Debtors’ Application Pursuant to Section
                 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy
                 Procedure and Local Rule 2014-1 for Authorization to Employ and Retain
                 Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors and Debtors in
                 Possession Nunc Pro Tunc to the Petition Date [Filed: 9/6/19] (Docket No. 212).



                                                 8
DOCS_DE:225191.1 39566/002
                Case 19-11739-LSS       Doc 221      Filed 09/09/19    Page 9 of 19



        Status: A certification of no objection has been filed. The Debtors request entry of the
        order attached to the certification of no objection. No hearing is necessary unless the
        Court has any questions.

13.     FTI Retention Application – Debtors’ Motion to Retain FTI Consulting, Inc. to (I)
        Provide the Debtors a Chief Restructuring Officer and Certain Additional Personnel and
        (II) Designate William J. Nolan as Chief Restructuring Officer for the Debtors Nunc Pro
        Tunc to the Petition Date [Filed: 8/15/19] (Docket No. 110).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Informal comments from the UST.

        Related Documents:

        a)       Certification of Counsel Regarding Debtors’ Motion to Retain FTI Consulting,
                 Inc. to (I) Provide the Debtors a Chief Restructuring Officer and Certain
                 Additional Personnel and (II) Designate William J. Nolan as Chief Restructuring
                 Officer for the Debtors Nunc Pro Tunc to the Petition Date [Filed: 9/5/19]
                 (Docket No. 191).

        Status: A revised proposed order has been filed under certification of counsel. The
        Debtors request entry of the order attached to the certification of counsel. No hearing is
        necessary unless the Court has any questions.

14.     Stay Motion re AMC Appeal – Debtors’ Motion for Entry of an Order (A) Granting
        Relief from the Automatic Stay to Permit Disposition of Matter on Appeal, and (B)
        Granting Related Relief [Filed: 8/21/19] (Docket No. 129).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Informal comment from the Committee.

        Related Documents:

        a)       Certification of Counsel Regarding Debtors’ Motion for Entry of an Order (A)
                 Granting Relief from the Automatic Stay to Permit Disposition of Matter on
                 Appeal, and (B) Granting Related Relief [Filed: 9/9/19] (Docket No. 216).




                                                 9
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS       Doc 221       Filed 09/09/19   Page 10 of 19



        Status: A revised proposed order has been filed under certification of counsel. The
        Debtors request entry of the order attached to the certification of counsel. No hearing is
        necessary unless the Court has any questions.

15.     Aurora Retention Application – Application for Order, Pursuant to 11 U.S.C. §§ 327(a)
        and 328(a), Fed. R. Bankr. P. 2014(a) and Del. Bankr. L.R. 2014-1 Authorizing
        Employment and Retention of Aurora Management Partners LLC to Provide Transitional
        Financial Advisory Services to the Debtors Nunc Pro Tunc to the Petition Date [Filed:
        8/21/19] (Docket No. 132).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Informal comments from the UST.

        Related Documents:

        a)       Certification of Counsel Regarding Application for Order, Pursuant to 11 U.S.C.
                 §§ 327(a) and 328(a), Fed. R. Bankr. P. 2014(a) and Del. Bankr. L.R. 2014-1
                 Authorizing Employment and Retention of Aurora Management Partners LLC to
                 Provide Transitional Financial Advisory Services to the Debtors Nunc Pro Tunc
                 to the Petition Date [Filed: 9/5/19] (Docket No. 192).

        Status: A revised proposed order has been filed under certification of counsel. The
        Debtors request entry of the order attached to the certification of counsel. No hearing is
        necessary unless the Court has any questions.

16.     OCP Motion – Debtors’ Motion for Entry of an Order Authorizing the Employment and
        Compensation of Certain Professionals Utilized in the Ordinary Course of Business,
        Nunc Pro Tunc to the Petition Date [Filed: 8/28/19] (Docket No. 160).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Informal comments from the UST.

        Related Documents:

        a)       Certification of Counsel Regarding Debtors’ Motion for Entry of an Order
                 Authorizing the Employment and Compensation of Certain Professionals Utilized
                 in the Ordinary Course of Business, Nunc Pro Tunc to the Petition Date [Filed:
                 9/6/19] (Docket No. 213).



                                                10
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS       Doc 221       Filed 09/09/19   Page 11 of 19



        Status: A revised proposed order has been filed under certification of counsel. The
        Debtors request entry of the order attached to the certification of counsel. No hearing is
        necessary unless the Court has any questions.

MATTERS GOING FORWARD

17.     Utility Motion – Debtors’ Motion for Interim and Final Orders (A) Approving the
        Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services, (B)
        Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Services, (C)
        Approving the Debtors’ Proposed Procedures for Resolving Adequate Assurance
        Requests, and (D) Granting Related Relief [Filed: 8/5/19] (Docket No. 7).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Objection of Certain Utility Companies to the Debtors’ Motion for Interim and
                 Final Orders (A) Approving the Debtors’ Proposed Adequate Assurance of
                 Payment for Future Utility Services, (B) Prohibiting Utility Companies from
                 Altering, Refusing, or Discontinuing Services, (C) Approving the Debtors’
                 Proposed Procedures for Resolving Adequate Assurance Requests, and (D)
                 Granting Related Relief [Filed: 8/28/19] (Docket No. 158).

        b)       Joinder of Gexa Energy, LP to the Objection of Certain Utility Companies to the
                 Debtors’ Motion for Interim and Final Orders (A) Approving the Debtors’
                 Proposed Adequate Assurance of Payment for Future Utility Services, (B)
                 Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                 Services, (C) Approving the Debtors’ Proposed Procedures for Resolving
                 Adequate Assurance Requests, and (D) Granting Related Relief [Docket No. 158]
                 [Filed: 8/30/19] (Docket No. 167).

        Related Documents:

        a)       [Signed] Interim Order (A) Approving the Debtors’ Proposed Adequate
                 Assurance of Payment for Future Utility Services, (B) Prohibiting Utility
                 Companies from Altering, Refusing, or Discontinuing Services, (C) Approving
                 the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests,
                 and (D) Granting Related Relief [Filed: 8/8/19] (Docket No. 73).

        b)       Notice of Entry of Interim Order (A) Approving the Debtors’ Proposed Adequate
                 Assurance of Payment for Future Utility Services, (B) Prohibiting Utility
                 Companies from Altering, Refusing, or Discontinuing Services, (C) Approving
                 the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests,
                 and (D) Granting Related Relief [Filed: 8/8/19] (Docket No. 77).



                                                11
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS            Doc 221       Filed 09/09/19   Page 12 of 19



        Status: This matter will go forward. The Debtors are working to resolve the responses in
        advance of the hearing.

18.     DIP Motion – Debtors’ Motion for Interim and Final Orders: (A) Authorizing Debtors in
        Possession to (I) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363,
        and 364, (II) Grant Liens and Superpriority Claims to Postpetition Lenders Pursuant to 11
        U.S.C. §§ 364; (III) Use Cash Collateral, and (IV) Provide Adequate Protection to
        Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 361,
        362, 363, and 364; and (C) Scheduling Final Hearing Pursuant to Bankruptcy Rules
        4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Filed: 8/5/19] (Docket No. 15).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Informal comments from the UST.

        b)       Informal comments from the City of Fairview and Harris County.

        c)       Objection of Maricopa County Treasurer to Interim Order: (A) Authorizing
                 Debtors in Possession to (I) Obtain Postpetition Financing Pursuant to U.S.C. §§
                 105, 362, 363, and 364, (II) Grant Liens and Superpriority Claims to Postpetition
                 Lenders Pursuant to 11 U.S.C. § 364; (III) Use Cash Collateral, and (IV) Provide
                 Adequate Protection to Prepetition Credit Parties, (B) Modifying Automatic Stay
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364; and (C) Scheduling Final
                 Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Bankruptcy
                 Rule 4001-2 [Filed: 8/15/19] (Docket No. 100).

        d)       Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion
                 for Interim and Final Orders: (A) Authorizing Debtors in Possession to (I) Obtain
                 Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363, and 364; (II)
                 Grant Liens and Superpriority Claims to Postpetition Lenders Pursuant to 11
                 U.S.C. §§ 364; (III) Use Cash Collateral and (IV) Provide Adequate Protection to
                 Prepetition Credit Parties; (B) Modifying Automatic Stay Pursuant to 11 U.S.C.
                 §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing Pursuant to
                 Bankruptcy Rules 4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Filed:
                 9/4/19] (Docket No. 176).

                 (i)         Notice of Withdrawal of Objection of the Official Committee of
                             Unsecured Creditors to Debtors’ Motion for Interim and Final Orders: (A)
                             Authorizing Debtors in Possession to (I) Obtain Postpetition Financing
                             Pursuant to 11 U.S.C. §§ 105, 362, 363, and 364; (II) Grant Liens and
                             Superpriority Claims to Postpetition Lenders Pursuant to 11 U.S.C. §§
                             364; (III) Use Cash Collateral and (IV) Provide Adequate Protection to
                             Prepetition Credit Parties; (B) Modifying Automatic Stay Pursuant to 11
                             U.S.C. §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing

                                                     12
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS           Doc 221       Filed 09/09/19   Page 13 of 19



                             Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Bankruptcy Rule
                             4001-2 [Filed: 9/4/19] (Docket No. 177).

        e)       Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion
                 for Interim and Final Orders: (A) Authorizing Debtors in Possession to (I) Obtain
                 Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363, and 364; (II)
                 Grant Liens and Superpriority Claims to Postpetition Lenders Pursuant to 11
                 U.S.C. §§ 364; (III) Use Cash Collateral and (IV) Provide Adequate Protection to
                 Prepetition Credit Parties; (B) Modifying Automatic Stay Pursuant to 11 U.S.C.
                 §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing Pursuant to
                 Bankruptcy Rules 4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Filed:
                 9/4/19] (Docket No. 178).

        f)       Certain PACA Creditors’ Limited Objection to Debtors’ Motion for Interim and
                 Final Orders: (A) Authorizing Debtors in Possession to (I) Obtain Postpetition
                 Financing Pursuant to 11 U.S.C. §§ 105, 362, 363, and 364; (II) Grant Liens and
                 Superpriority Claims to Postpetition Lenders Pursuant to 11 U.S.C. §§ 364; (III)
                 Use Cash Collateral and (IV) Provide Adequate Protection to Prepetition Credit
                 Parties; (B) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 361, 362, 363,
                 and 364; and (C) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b)
                 and (c) and Local Bankruptcy Rule 4001-2 [Filed: 9/4/19] (Docket No. 179).

        Replies Filed:

        a)       Reply in Support of Debtors’ Motion for Interim and Final Orders: (A)
                 Authorizing Debtors in Possession to (I) Obtain Postpetition Financing Pursuant
                 to 11 U.S.C. §§ 105, 362, 363, and 364, (II) Grant Liens and Superpriority Claims
                 to Postpetition Lenders Pursuant to 11 U.S.C. § 364; (III) Use Cash Collateral,
                 and (IV) Provide Adequate Protection to Prepetition Credit Parties, (B) Modifying
                 Automatic Stay Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364; and (C)
                 Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and
                 Local Bankruptcy Rule 4001-2 [Filed: 9/9/19] (Docket No. 219).

        Related Documents:

        a)       [Signed] Interim Order: (A) Authorizing Debtors in Possession to (I) Obtain
                 Postpetition Financing Pursuant to U.S.C. §§ 105, 362, 363, and 364, (II) Grant
                 Liens and Superpriority Claims to Postpetition Lenders Pursuant to 11 U.S.C. §
                 364; (III) Use Cash Collateral, and (IV) Provide Adequate Protection to
                 Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant to 11 U.S.C.
                 §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing Pursuant to
                 Bankruptcy Rules 4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Filed:
                 8/6/19] (Docket No. 48).

        b)       Notice of Interim Order: (A) Authorizing Debtors in Possession to (I) Obtain
                 Postpetition Financing Pursuant to U.S.C. §§ 105, 362, 363, and 364, (II) Grant
                 Liens and Superpriority Claims to Postpetition Lenders Pursuant to 11 U.S.C. §


                                                    13
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS       Doc 221       Filed 09/09/19   Page 14 of 19



                 364; (III) Use Cash Collateral, and (IV) Provide Adequate Protection to
                 Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant to 11 U.S.C.
                 §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing Pursuant to
                 Bankruptcy Rules 4001(b) and (c) and Local Bankruptcy Rule 4001-2 [Filed:
                 8/7/19] (Docket No. 65).

        Status: This matter will go forward.

19.     PJ Solomon Retention Application – Debtors’ Application for Entry of an Order: (I)
        Authorizing Debtors to Employ and Retain PJ Solomon as Investment Banker to the
        Debtors Effective Nunc Pro Tunc to the Petition Date, (II) Approving the Terms of the
        Engagement Letter, (III) Modifying Certain Time-Keeping Requirements, and (IV)
        Granting Related Relief [Filed: 8/13/19] (Docket No. 94).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:

        a)       Informal comments from the UST.

        b)       Limited Objection by the Official Committee of Unsecured Creditors to Debtors’
                 Application for Entry of an Order: (I) Authorizing Debtors to Employ and Retain
                 PJ Solomon as Investment Banker to the Debtors Effective Nunc Pro Tunc to the
                 Petition Date, (II) Approving the Terms of the Engagement Letter, (III)
                 Modifying Certain Time-Keeping Requirements, and (IV) Granting Related
                 Relief [Filed: 9/4/19] (Docket No. 173).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

20.     Bidding Procedures Motion – Motion for (I) Order (A) Approving Bidding Procedures
        for the Sale of Substantially All of the Assets of the Debtors; (B) Approving Procedures
        for the Assumption and Assignment of Executory Contracts and Unexpired Leases; (C)
        Scheduling the Auction and Sale Hearing; and (D) Granting Related Relief; (II) an Order
        (A) Approving the Sale of the Debtors’ Assets Free and Clear of All Claims, Liens, and
        Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of
        Executory Contracts and Unexpired Leases [Filed: 8/15/19] (Docket No. 104).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. for the UST and the Committee.

        Responses Received:




                                                14
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS        Doc 221       Filed 09/09/19   Page 15 of 19



        a)       Letter from the New Jersey Attorney General, Department of Law and Public
                 Safety, Division of Alcoholic Beverage Control [Filed: 8/22/19] (Docket No.
                 148).

        b)       Objection of LBA IV-PPII-Retail, LLC to Debtors’ Motion for (I) an Order (A)
                 Approving Bidding Procedures for the Sale of Substantially All of the Assets of
                 the Debtors; (B) Approving Procedures for the Assumption and Assignment of
                 Executory Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale
                 Hearing; and (D) Granting Related Relief; (II) an Order (A) Approving the Sale
                 of the Debtors’ Assets Free and Clear of All Claims, Liens, and Encumbrances;
                 and (B) Approving the Assumption and Assignment or Rejection of Executory
                 Contracts and Unexpired Leases [Filed: 9/4/19] (Docket No. 171).

        c)       Limited Objection by the Official Committee of Unsecured Creditors to Debtors’
                 Motion for Entry of Order (A) Approving Bidding Procedures in Connection with
                 the Sale of Substantially All Assets of the Debtors; (B) Approving Procedures for
                 the Assumption and Assignment of Executory Contracts and Unexpired Leases;
                 (C) Scheduling the Auction and Sale Hearing; and (D) Granting Related Relief;
                 (II) an Order Approving the Sale of the Debtors’ Assets Free and Clear of All
                 Claims, Liens, and Encumbrances; and (B) Approving the Assumption and
                 Assignment or Rejection of Executory Contracts and Unexpired Leases [Filed:
                 9/4/19] (Docket No. 172).

        d)       Limited Objection of Brookfield Property REIT, Inc., Regency Centers, L.P., and
                 ShopCore Properties to Debtors’ Motion for (I) and Order (A) Approving Bidding
                 Procedures for the Sale of Substantially All of the Assets of the Debtors; (B)
                 Approving Procedures for the Assumption and Assignment of Executory
                 Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing;
                 and (D) Granting Related Relief; (II) an Order (A) Approving the Sale of the
                 Debtors’ Assets Free and Clear of All Claims, Liens, and Encumbrances; and (B)
                 Approving the Assumption and Assignment or Rejection of Executory Contracts
                 and Unexpired Leases [Filed: 9/4/19] (Docket No. 174).

        e)       Joinder of Delray Beach 4th & 5th Avenue LLC to Objections of Landlords, LBA
                 IV-PPII-Retail, LLC, Brookfield Property REIT, Inc., Regency Centers, L.P., and
                 ShopCore Properties to Debtors’ Motion for (I) an Order (A) Approving Bidding
                 Procedures for the Sale of Substantially All of the Assets of the Debtors; (B)
                 Approving Procedures for the Assumption and Assignment of Executory
                 Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing;
                 and (D) Granting Related Relief; (II) an Order (A) Approving the Sale of the
                 Debtors’ Assets Free and Clear of All Claims, Liens, and Encumbrances; and (B)
                 Approving the Assumption and Assignment or Rejection of Executory Contracts
                 and Unexpired Leases [Filed: 9/4/19] (Docket No. 180).

        f)       Joinder of Starwood Retail Partners LLC and Federal Realty Investment Trust to
                 the (I) Objection of LBA IV-PPII-Retail, LLC (D.I. 171); and (II) Limited
                 Objection of Brookfield Property REIT, Inc., Regency Centers, L.P., and

                                                 15
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS        Doc 221       Filed 09/09/19   Page 16 of 19



                 ShopCore Properties, Each to Debtors’ Motion for (I) an Order (A) Approving
                 Bidding Procedures for the Sale of Substantially All of the Assets of the Debtors;
                 (B) Approving Procedures for the Assumption and Assignment of Executory
                 Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing;
                 and (D) Granting Related Relief; (II) an Order (A) Approving the Sale of the
                 Debtors’ Assets Free and Clear of All Claims, Liens, and Encumbrances; and (B)
                 Approving the Assumption and Assignment or Rejection of Executory Contracts
                 and Unexpired Leases (D.I. 174) [Filed: 9/4/19] (Docket No. 182).

        g)       Limited Objection of the Acting United States Trustee to Debtors’ Motion to
                 Establish Bid Procedures [Filed: 9/5/19] (Docket No. 184).

        Replies Filed:

        a)       Omnibus Reply to Objections to the Motion for an Order (A) Approving Bidding
                 Procedures for the Sale of Substantially All Assets of the Debtors; (B) Approving
                 Procedures for the Assumption and Assignment of Executory Contracts and
                 Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; and (D)
                 Granting Related Relief [Filed: 9/9/19] (Docket No. 220).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

21.     KERP/KEIP Motion – Debtors’ Motion for an Order (I) Approving Terms and
        Authorizing Implementation of a Key Employee Retention Plan and Key Employee
        Incentive Plan; (II) Authorizing Debtors to Make Postpetition Severance Payments; and
        (III) Granting Related Relief [Filed: 8/21/19] (Docket No. 133).

        Response Deadline: September 4, 2019 at 4:00 p.m. Eastern Time. Extended to
        September 5, 2019 at 4:00 p.m. Eastern Time for the UST, the Committee, and the
        Lenders.

        Responses Received:

        a)       Limited Objection of the Official Committee of Unsecured Creditors with Respect
                 to Debtors’ Motion Seeking Approval of Key Employee Incentive Plan and
                 Reservation of Rights with Respect Thereto [Filed: 9/4/19] (Docket No. 175).

        b)       Reservation of Rights of the Acting United States Trustee to Debtors’ Motion to
                 Pay Bonuses [Filed: 9/5/19] (Docket No. 186).

        c)       Objection of the Acting United States Trustee to Debtors’ Motion to Pay Bonuses
                 [Filed: 9/9/19] (Docket No. 218).

        Replies Filed:



                                                 16
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS       Doc 221       Filed 09/09/19   Page 17 of 19



        a)       Reply in Support of Debtors’ Motion for an Order (I) Approving Terms and
                 Authorizing Implementation of Key Employee Retention Plan and Key Employee
                 Incentive Plan; (II) Authorizing Debtors to Make Postpetition Severance
                 Payments; and (III) Granting Related Relief [Filed: 9/9/19] (Docket No. 217).

        Related Documents:

        a)       [SEALED] Notice of Filing of Sealed Exhibits to Debtors' Motion for an Order (I)
                 Approving Terms and Authorizing Implementation of Key Employee Retention
                 Plan and Key Employee Incentive Plan; (II) Authorizing Debtors to Make
                 Postpetition Severance Payments; and (III) Granting Related Relief [Filed:
                 9/6/19] (Docket No. 194).

        b)       [REDACTED] Notice of Filing of Sealed Exhibits to Debtors' Motion for an
                 Order (I) Approving Terms and Authorizing Implementation of Key Employee
                 Retention Plan and Key Employee Incentive Plan; (II) Authorizing Debtors to
                 Make Postpetition Severance Payments; and (III) Granting Related Relief [Filed:
                 9/6/19] (Docket No. 195).

        Status: This matter will go forward.

22.     Seal Motion – Debtors’ Motion for Entry of Order Authorizing Debtors to File Under
        Seal Certain Exhibits to Debtors’ Motion for an Order (I) Approving Terms and
        Authorizing Implementation of Key Employee Retention Plan and Key Employee
        Incentive Plan; (II) Authorizing Debtors to Make Postpetition Severance Payments; and
        (III) Granting Related Relief [Filed: 9/6/19] (Docket No. 196).

        Response Deadline:     At or before the hearing.

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       [SEALED] Notice of Filing of Sealed Exhibits to Debtors' Motion for an Order (I)
                 Approving Terms and Authorizing Implementation of Key Employee Retention
                 Plan and Key Employee Incentive Plan; (II) Authorizing Debtors to Make
                 Postpetition Severance Payments; and (III) Granting Related Relief [Filed:
                 9/6/19] (Docket No. 194).

        b)       [REDACTED] Notice of Filing of Sealed Exhibits to Debtors' Motion for an
                 Order (I) Approving Terms and Authorizing Implementation of Key Employee
                 Retention Plan and Key Employee Incentive Plan; (II) Authorizing Debtors to
                 Make Postpetition Severance Payments; and (III) Granting Related Relief [Filed:
                 9/6/19] (Docket No. 195).

        c)       Debtors’ Motion to Shorten Notice and Schedule Hearing with Respect to
                 Debtors’ Motion for Entry of Order Authorizing Debtors to File Under Seal


                                                17
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS        Doc 221       Filed 09/09/19   Page 18 of 19



                 Certain Exhibits to Debtors’ Motion for an Order (I) Approving Terms and
                 Authorizing Implementation of Key Employee Retention Plan and Key Employee
                 Incentive Plan; (II) Authorizing Debtors to Make Postpetition Severance
                 Payments; and (III) Granting Related Relief [Filed: 9/6/19] (Docket No. 197).

        d)       [Signed] Order Granting Debtors’ Motion to Shorten Notice and Schedule
                 Hearing with Respect to Debtors’ Motion for Entry of Order Authorizing Debtors
                 to File Under Seal Certain Exhibits to Debtors’ Motion for an Order (I)
                 Approving Terms and Authorizing Implementation of Key Employee Retention
                 Plan and Key Employee Incentive Plan; (II) Authorizing Debtors to Make
                 Postpetition Severance Payments; and (III) Granting Related Relief [Filed:
                 9/6/19] (Docket No. 200).

        e)       Notice of Hearing on: (A) Debtors’ Motion for Entry of Order Authorizing
                 Debtors to File Under Seal Certain Exhibits to Debtors’ Motion for an Order (I)
                 Approving Terms and Authorizing Implementation of Key Employee Retention
                 Plan and Key Employee Incentive Plan; (II) Authorizing Debtors to Make
                 Postpetition Severance Payments; and (III) Granting Related Relief; and (B)
                 Related Motion to Shorten Notice [Filed: 9/6/19] (Docket No. 205).

        Status: This matter will go forward.

23.     Motion to Shorten Seal Motion – Debtors’ Motion to Shorten Notice and Schedule
        Hearing with Respect to Debtors’ Motion for Entry of Order Authorizing Debtors to File
        Under Seal Certain Exhibits to Debtors’ Motion for an Order (I) Approving Terms and
        Authorizing Implementation of Key Employee Retention Plan and Key Employee
        Incentive Plan; (II) Authorizing Debtors to Make Postpetition Severance Payments; and
        (III) Granting Related Relief [Filed: 9/6/19] (Docket No. 197).

        Response Deadline:     At or before the hearing.

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       [Signed] Order Granting Debtors’ Motion to Shorten Notice and Schedule
                 Hearing with Respect to Debtors’ Motion for Entry of Order Authorizing Debtors
                 to File Under Seal Certain Exhibits to Debtors’ Motion for an Order (I)
                 Approving Terms and Authorizing Implementation of Key Employee Retention
                 Plan and Key Employee Incentive Plan; (II) Authorizing Debtors to Make
                 Postpetition Severance Payments; and (III) Granting Related Relief [Filed:
                 9/6/19] (Docket No. 200).

        b)       Notice of Hearing on: (A) Debtors’ Motion for Entry of Order Authorizing
                 Debtors to File Under Seal Certain Exhibits to Debtors’ Motion for an Order (I)
                 Approving Terms and Authorizing Implementation of Key Employee Retention
                 Plan and Key Employee Incentive Plan; (II) Authorizing Debtors to Make


                                                 18
DOCS_DE:225191.1 39566/002
               Case 19-11739-LSS       Doc 221       Filed 09/09/19   Page 19 of 19



                 Postpetition Severance Payments; and (III) Granting Related Relief; and (B)
                 Related Motion to Shorten Notice [Filed: 9/6/19] (Docket No. 205).

        Status: This matter will go forward.

 Dated: September 9, 2019                        PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Peter J. Keane
                                                 Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                 Debra I. Grassgreen (CA Bar No. 169978)
                                                 Peter J. Keane (DE Bar No. 5503)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: jpomerantz@pszjlaw.com
                                                         dgrassgreen@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                                 Proposed Counsel for the Debtors and Debtors-in-
                                                 Possession




                                                19
DOCS_DE:225191.1 39566/002
